Election/Restriction
This application contains claims directed to the following patentably distinct species:
Claims 2-7, 11-17 and 20 directed to the embodiment shown in Figures 1, 4, 5, 9-11 and 17.
Claims 8 and 9 directed to the embodiment shown in Figure 7.
Claim 18 directed to the embodiment shown in Figure 15.
Claims 21 and 22 directed to the embodiment shown in Figure 18.
Claims 23 and 24 directed to the embodiment shown in Figure 19.
 
    PNG
    media_image1.png
    566
    681
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    534
    645
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    737
    526
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    434
    724
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    414
    745
    media_image5.png
    Greyscale

The species are independent or distinct. Groups I and II are distinct from each other because Group I teaches switching circuitry to couple various capacitors to a second terminal while Group II teaches switching circuitry to couple various capacitors to ground. Group III is different from Groups I and II because it teaches switching circuitry to couple an inductor to a second terminal. Group IV teaches a structure that is entirely different from that of Groups I-III because it teaches multiple inductors 

In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, with respect to Groups I-III, Claims 1, 10 and 19 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
Groups I-III are classified in G01D5/2006, while Groups IV and V are classified in G01R27/26, and thus, there is a search burden with respect to these two groupings.
Groups I-III require different search queries, and thus there is a search burden.
Groups IV and V require different search queries, and thus there is a search burden.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was made to Attorney Ryan Seguine (Reg No 64,577) on 11/01/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099. The examiner can normally be reached M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2866                                                                                                                                                                                            12/03/2021

/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868